Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2022

                                       No. 04-22-00498-CR

                                     Alexander E. GARZA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR8604
                         Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
        Appellant Alexander E. Garza seeks to appeal the trial court’s judgment of conviction. A
timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A review of the record shows the trial court
imposed sentence on June 7, 2022, and because Garza did not file a motion for new trial, his
notice of appeal was due by July 7, 2022 or a notice and motion for extension of time was due
fifteen days later. See TEX. R. APP. P. 26.2(a)(1), 26.3. However, Garza did not file his notice of
appeal until July 26, 2022, and there is nothing in the record indicating he filed a motion for
extension of time. See id. R. 26.3.

        Accordingly, it appears the notice of appeal was untimely filed, and no motion for
extension of time was filed. We therefore order appellant to show cause in writing why this
appeal should not be dismissed for lack of jurisdiction by September 14, 2022. See id.; see also
Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal
from final felony conviction may be sought by filing a writ of habeas corpus pursuant to article
11.07 of the Texas Code of Criminal Procedure). If appellant fails to respond to this order by the
date ordered, this appeal will be dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3. All
other appellate deadlines are suspended until further order of this court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court